        Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 1 of 8. PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


 RAYMOND E. SIMS                                         CASE NO:
 1115 Avondale Avenue
 Toledo, Ohio 43607

              Plaintiff,                                 JUDGE

         v.

 MIDWEST TERMINALS OF TOLEDO,                            COMPLAINT (JURY DEMAND
 INTERNATIONAL, INC.,                                    ENDORSED HEREON)
 3518 St. Lawrence Dr.
 Toledo, OH 43605

              Defendant,


       Now comes Plaintiff, Raymond E. Sims, by and through undersigned counsel, stating the

following as his Complaint including claims arising under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. and Ohio’s anti-discrimination law, Ohio Revised

Code, Chapter 4112, against Defendant Midwest Terminals of Toledo, International, Inc.:

                                  JURISDICTION AND VENUE

       1.        This Court has subject matter jurisdiction over Count I and II pursuant to 28 U.S.C.

§ 1221 because the claim is set forth pursuant to the law of the United States of America.

       2.        The Court has supplemental jurisdiction over Counts III and IV, Plaintiff’s state

law claims, pursuant to 28 U.S.C. § 1367, because the claims arise out of the same set of operative

facts as Counts I and II.

       3.        Venue is proper pursuant to 28 U.S.C. § 1391 as the events giving rise to the cause

of action occurred in Lucas County in the State of Ohio, within the Northern District of Ohio,

Western Division.
        Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 2 of 8. PageID #: 2




                                            PARTIES

       4.      Plaintiff Raymond E. Sims (“Plaintiff”) is a natural person residing in Toledo, Ohio.

       5.      Defendant Midwest Terminals of Toledo, International, Inc. (“Midwest”) is a

privately owned stevedoring and shipping company.

       6.      At all relevant time, Defendant Midwest has continuously been and is now

conducting business in the State of Ohio, and has continuously been and is now an employer

engaged in an industry affecting commerce and meets the definition of “employer” set forth in 42

U.S.C. § 2000e(b).

                            FACTS COMMON TO ALL COUNTS

       7.      Plaintiff has worked for Midwest and is predecessors including Toledo World

Operators, Inc., Toledo World Industries, Inc, and Toledo World Terminal, Inc., at the Toledo Port

since at least 1994 and has a good work record.

       8.      On or around October 7, 2004, Midwest took over operation of the Toledo Port and

assumed the collective bargaining agreement with International Longshoremen’s Association,

Local 1982 (“Local 1982”), among others.

       9.      Plaintiff was a member of Local 1982 at all relevant times.

       10.     In or around 2011, Midwest began a labor dispute with Local 1982.

       11.     Nearly all of Local 1982’s membership was African American at the time the

conflict with Midwest began.

       12.     When the dispute with Local 1982 began, Midwest began hiring directly instead of

hiring out of the Local 1982 hall.

       13.     All or nearly all of the employees hired directly by Midwest have been Caucasian.


                                                  2
Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 3 of 8. PageID #: 3




14.   Since the beginning of the dispute with Local 1982, Midwest has:

         a. Engaged in discriminatory hiring practices against African American

             applicants.

         b. discriminatorily applied discipline to African American employees.

         c. required any African American employees involved in a work accident to

             undergo a drug test, but not require the same for Caucasian employees.

         d. discriminatorily fired African American employees due to their race.

         e. denied African American employees health insurance due to their race.

         f. denied African American employees’ access to the guard shack bathroom

             while Caucasian employees have been permitted to use it.

         g. Denied African American employees convenient parking locations while

             Caucasian employees are allowed to park nearby.

         h. Allowed all Caucasian employees to show up late for work, while African

             American employees who are late are overlooked for hiring.

         i. Given all Caucasian employees access to their own lunch room with a

             workout facility, laundry facilities, tables, and a television, while African

             American employees are relegated to an old dusty garage.

         j. Giving all Caucasian employees preferential work assignments with newer

             machines while African American employees have to work in the cargo

             hold, regardless of seniority.

         k. Giving all Caucasian employees preference in training while African

             American employees are denied training opportunities.


                                       3
        Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 4 of 8. PageID #: 4




                          i. Note that by denying African American employees equal rights to

                             train, Midwest also denies African American employees’

                             employment, as a lack of training is the most-common reason an

                             African American employee is not hired by Midwest.

                  l. Giving all Caucasian employees the opportunity to work for higher paid

                      shifts on nights, weekends, and overtime, while African American

                      employees are denied that opportunity.

                  m. Allowed, without discipline, one of its white managers to say that, “No [N-

                      word omitted] will ever work a crane.”

                  n. Allowed many Caucasian employees to use the N-word and other racial

                      slurs while at work, without discipline.

        15.   Midwest has created and/or allowed the creation of a hostile work environment for

African American employees.

        16.   Plaintiff worked for Midwest from 2011 to 2013, but was injured twice while at

work, on both October 2012, and November 2013. He returned to work in 2015.

        17.   Upon Plaintiff’s return to work, Midwest refused to rehire him because of his race.

        18.   After filing charges with the National Labor Relations Board, the Ohio Civil Rights

Commission, and the Equal Employment Opportunity Commissions (“EEOC”) regarding

Midwest’s discriminatory practices in 2015, Plaintiff was eventually allowed to return to work in

2018.

        19.   Upon Plaintiff’s return to work, he had already acquired sufficient certification for

at least one job opening, but Midwest discriminatorily applied its certification standards and


                                                4
        Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 5 of 8. PageID #: 5




required further training.

       20.     Upon Plaintiff’s return to work, he was denied the ability to train to acquire certain

certification that he would need to be hired more frequently.

       21.     Midwest has repeatedly hired less-senior Caucasian employees over Plaintiff and

other more-senior African American employees.

       22.     Midwest’s discriminatory actions and hostile work environment were continuing

violations of federal and state law.

       23.     Midwest even took the unique step of hiring a third-party, all-white company to

subcontract certain night work so it didn’t have to hire African American former employees.

       24.     In or around May 2019, Plaintiff complained to Midwest verbally about its

discriminatory practices.

       25.     Following his complaint, he was no longer scheduled for work by Midwest.

       26.     On or around July 2019, he was suspended from working because of an alleged

“safety investigation” which was merely pretext for Midwest’s discriminatory and retaliatory

reasons for suspending him.

       27.     Plaintiff was never given due process, including being denied the ability to rebut

the charges made against him.

       28.     On or around July 3, 2019, Plaintiff filed a charge with the EEOC alleging

discrimination and retaliation on the basis of his African American race.

       29.     On or around October 15, 2019, Plaintiff received a Right to Sue Letter dated

October 10, 2019, attached hereto as Exhibit 1.




                                                  5
          Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 6 of 8. PageID #: 6




  COUNT I: Discrimination Pursuant to the Civil Rights Act, 42 U.S.C. § 2002e-2, et seq.

          30.   Plaintiff incorporates the allegations contained above as if fully written verbatim

herein.

          31.   Plaintiff was a qualified individual as defined by the Civil Rights Act.

          32.   Plaintiff was subject to adverse employment actions because of his race.

          33.   Plaintiff was subject to a hostile work environment because of his race.

          34.   Plaintiff states a cause of action for racial discrimination in violation of the Civil

Rights Act of 1964, as amended.

    COUNT II: Retaliation Pursuant to the Civil Rights Act, 42 U.S.C. § 2002e-2, et seq.

          35.   Plaintiff incorporates the allegations contained above as if fully written verbatim

herein.

          36.   In or around May 2019, Plaintiff complained to Midwest about its discriminatory

practices against African Americans.

          37.   Plaintiff’s employment was terminated because he complained about Midwest’s

racially discriminatory practices.

          38.   Plaintiff states a cause of action for retaliation in violation of the Civil Rights Act

of 1964, as amended.

COUNT III: Discrimination in Violation of Ohio Revised Code §§ 4112.02(A) and 4112.99

          39.   Plaintiff incorporates the allegations contained above as if fully written verbatim

herein.

          40.   Plaintiff is a member of a protected class because he is African American.

          41.   Plaintiff is qualified as an employee for Midwest as evidenced by his many years


                                                   6
          Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 7 of 8. PageID #: 7




of service before Midwest took over the Toledo Port.

          42.   Plaintiff was subject to and suffered from adverse employment actions from

Midwest.

          43.   Midwest replaced Plaintiff with a Caucasian and/or treated similarly situated

Caucasian employees more favorably by Midwest.

          44.   Midwest discriminated against Plaintiff because of his race in violation of Ohio

Revised Code §§ 4112.02(A) and 4112.99.

            COUNT IV: Retaliation in Violation of Ohio Revised Code §§ 4112.02(I)

          45.   Plaintiff incorporates the allegations contained above as if fully written verbatim

herein.

          46.   In or around May 2019, Plaintiff complained to Midwest about its discriminatory

practices against African Americans.

          47.   Plaintiff’s employment was terminated because he complained about Midwest’s

racially discriminatory practices.

          48.   Plaintiff states a cause of action for retaliation in violation of the Civil Rights Act

of 1964, as amended.




                                                   7
        Case: 3:20-cv-00066-JJH Doc #: 1 Filed: 01/13/20 8 of 8. PageID #: 8




       WHEREFORE, Plaintiff Raymond E. Sims prays for judgment in his favor, back pay, front

pay and reinstatement, punitive damages, pain and suffering, compensatory and non-economic

damages in an amount exceeding $75,000.00, attorneys’ fees, court costs, pre- and post-judgment

interest, and any other relief to which he may be entitled.

                                              Respectfully Submitted,

                                               /s/ Matthew T. Hurm, Esq.
                                              Matthew T. Hurm, Esq. (0088818)
                                              Hurm Law Firm, LLC
                                              750 Prospect Ave. E., Suite 306
                                              Cleveland, OH 44115
                                              (p) (216) 860-1922
                                              (f) (216) 820-4347
                                              matt@hurmlawfirm.com

                                              Counsel for Plaintiff Raymond E. Sims



                                        JURY DEMAND

       A trial by jury is hereby demanded on all issues so triable.

                                              Respectfully Submitted,

                                               /s/ Matthew T. Hurm, Esq.
                                              Matthew T. Hurm, Esq. (0088818)
                                              Hurm Law Firm, LLC
                                              750 Prospect Ave. E., Suite 306
                                              Cleveland, OH 44115
                                              (p) (216) 860-1922
                                              (f) (216) 820-4347
                                              matt@hurmlawfirm.com

                                              Counsel for Plaintiff Raymond E. Sims




                                                 8
